Exhibit 10.2

REVOLVING CREDIT NOTE

(the “Note”)

 

$2,500,000.00

  Effective Date: April 12, 2013

 

 

FOR VALUE RECEIVED, the undersigned borrowers, DEER VALLEY FINANCIAL CORP., a
Florida corporation, DEER VALLEY CORPORATION, a Florida corporation and DEER
VALLEY HOMEBUILDERS, INC., an Alabama corporation, jointly and severally
(collectively the “Borrower”) promise to pay to the order of FIFTH THIRD BANK,
an Ohio banking corporation (the “Lender”), at 201 E. Kennedy Blvd., Suite 1800,
Tampa, Florida 33602, or at such other place as Lender may from time to time
designate in writing, with payment due as provided herein and in the Revolving
Credit Loan and Security Agreement of even date herewith (the “Credit
Agreement”), the principal sum not to exceed $2,500,000.00, or so much thereof
as has been disbursed for advances hereunder.

Interest..

(A) The principal sum outstanding shall bear interest at a floating rate per
annum equal to 4.00% in excess of the LIBOR Rate (the “Interest Rate”). “LIBOR”
shall mean a rate per annum (adjusted for the current maximum reserve rate
required to be maintained by Lender) effective on any Interest Rate
Determination Date, which is equal to the offered rate for deposits in U.S.
dollars for a one (1) month period, which rate appears on that page of Bloomberg
reporting service, or such similar service as determined by Lender, that
displays British Bankers’ Association interest settlement rates for deposits in
U.S. Dollars, as of 11:00 a.m. (London, England time) two (2) business days
prior to the Interest Rate Determination Date; provided, that if no such offered
rate appears on such page, the rate used for such Interest Period will be the
per annum rate of interest determined by Lender to be the rate at which U.S.
dollar deposits for the Interest Period are offered to Lender in the London
Inter-Bank market as of 11:00 a.m. (London, England time), on the day that is
two (2) business days prior to the Interest Rate Determination Date. The term
“Interest Rate Determination Date” means the date this Note is closed and
initially funded, and the twenty-sixth (26th) day of each calendar month
thereafter. “Interest Period” shall mean a period of one (1) month, provided,
that (x) the initial Interest Period may be less than one month, depending on
the initial funding date, and (y) no Interest Period shall extend beyond the
Maturity Date.

(B) In addition, notwithstanding anything herein contained to the contrary, if,
prior to or during any period with respect to the LIBOR Rate, any change in law,
regulation or official directive, or in the interpretation thereof, by any
governmental body charged with the administration thereof, shall make it
unlawful for Lender to fund or maintain its funding in eurodollars of any
portion of the advance subject to the LIBOR Rate or otherwise to give effect to
Lender’s obligations as contemplated hereby: (i) Lender may, by written notice
to Borrowers, declare Lender’s obligations in respect of



--------------------------------------------------------------------------------

the LIBOR Rate to be terminated forthwith, and (ii) the LIBOR Rate with respect
to Lender shall forthwith cease to be in effect, and interest shall from and
after such date be calculated at the Prime Rate, and interest shall be paid on
the first day of each calendar month. Borrowers hereby agree to reimburse and
indemnify Lender from all increased costs or fees incurred by Lender subsequent
to the date hereof relating to the offering of rates of interest based upon the
LIBOR Rate. Borrowers’ right to utilize LIBOR Rates as set forth in this Note
shall be terminated automatically if Lender, by telephonic notice, shall notify
Borrowers that 30-day LIBOR Rates are not readily available in the London
InterBank Offered Rate Market, or that, by reason of circumstances affecting
such Market, adequate and reasonable methods do not exist for ascertaining the
rate of interest applicable to such deposits. In such event, amounts outstanding
hereunder shall bear interest at a rate equal to Lender’s Prime Rate or such
other rate of interest as may be agreed to between Lender and Borrowers.

(C) Notwithstanding any provision to the contrary in this Note, in no event
shall the interest rate charged on this Note exceed the maximum rate of interest
permitted under applicable state and/or federal usury law. Any payment of
interest that would be deemed unlawful under applicable law for any reason shall
be deemed received on account of, and will automatically be applied to reduce,
the principal sum outstanding and any other sums (other than interest) due and
payable to Lender under this Note, and the provisions hereof shall be deemed
amended to provide for the highest rate of interest permitted under applicable
law. All interest shall be computed on the basis of the actual number of days
elapsed over a year composed of 360 days. Interest shall accrue from the first
date that funds are advanced to Borrowers until all sums due hereunder are paid
in full

Payments. Principal and interest shall be due and payable as follows:

(a) To the extent accrued, interest only, as stated above, shall be payable
monthly commencing May     , 2013, and continuing on the same day of each month
thereafter on the principal outstanding from time to time until the loan
maturity date at which time the outstanding indebtedness, whether principal,
accrued interest or otherwise, shall be due and payable in full.

(b) The principal amount evidenced hereby may be borrowed (and to the extent any
principal amount advanced hereunder is repaid by Borrower, such sum may be
borrowed again) until this Note is terminated. At no time, however, shall the
principal balance outstanding hereunder exceed $2,500,000.00.

If any payment on this Note becomes due and payable on a Saturday, Sunday or
legal holiday under the laws of the State of Florida, the maturity thereof shall
be extended to the next succeeding business day and interest thereon shall be
payable at contract rate of interest during such extension.

As provided in the Credit Agreement, the Note is to be utilized by Borrower on a
revolving credit basis to provide financing for CIS Home Loans.

 

2



--------------------------------------------------------------------------------

This Loan facility matures on June 30, 2015. Upon the occurrence of any one or
more of the Events of Default specified in the Credit Agreement or in any other
document or instrument delivered in connection therewith and following notice
and the expiration of all cure periods (if any), all amounts then remaining
unpaid on this Note may be declared to be immediately due and payable. Advances
under this Note shall be requested by Borrower and evidenced as a debit to
Borrower’s loan account.

Borrower may repay all or part of the principal balance at any time without
penalty. Such prepayment shall be accompanied by payment of any unpaid interest
accrued to the time of such prepayment. All payments made hereunder shall at
Lender’s option first be applied to late charges, then to accrued interest, then
to principal. Permitted partial prepayments shall not affect or vary the duty of
Borrower to pay all obligations when due, and they shall not affect or impair
the right of Lender to pursue all remedies available to it hereunder, under the
security instruments securing this indebtedness, or under any other loan
documents or guaranty executed in connection herewith.

In the event that any payment of principal or interest is not made within ten
(10) days after the date when due hereunder, it is hereby agreed that the Lender
shall have the option of collecting five percent (5%) of the amount of each such
delinquent payment; provided, however, such late fee shall not apply to the lump
sum payment of the principal on the Maturity Date or the lump sum payment of
principal upon acceleration. Said late charge and/or interest shall be
immediately due and payable in full on demand by the Lender.

The “Default Interest Rate” shall be five percent (5%) per annum above the
contract interest rate set forth above, but not exceeding 18% per annum. Upon
default, the Default Interest Rate shall commence upon written notice to
Borrower. Upon default, the Default Interest Rate shall commence upon written
notice to Borrower. Upon a failure by Borrower to repay principal upon demand by
Lender made not less than ten (10) days after the date due hereunder, Lender may
declare the entire principal and interest then remaining unpaid to be
immediately due and payable without further notice or demand, and the entire
unpaid principal balance shall bear interest at the “Default Interest Rate”. In
addition to the rights described in this paragraph, Lender shall have the right
to exercise all other rights or remedies provided by law or at equity and shall
specifically have the right to recover all damages resulting from such default
including, without limitation, the right to recover the payment of all amounts
owing to Lender. Exercise of any of these options shall be without notice to
Borrower, notice of such exercise being hereby expressly waived.

The terms and provisions of this Note are to be governed by and construed under
the laws of the State of Florida and of the United States of America, and the
rules and regulations promulgated under the authority thereof. It is the intent
of this Note that such laws shall be interpreted in such a manner that after
default the maximum rate of interest charged under this Note not exceed the rate
allowed to be contracted for by applicable law as changed from time to time
which is applicable to this Note (hereinafter called the “Maximum Rate”).

 

3



--------------------------------------------------------------------------------

In no event shall Lender have the right to charge or collect, nor shall Borrower
be required or obligated to pay, interest or payments in the nature of interest,
which would result in interest being charged or collected at a rate in excess of
the Maximum Rate. In the event that any payment which is interest or in the
nature of interest is made by Borrower or received by Lender which would result
in the rate of interest being charged or collected by the Lender being in excess
of the Maximum Rate, then the portion of any such payment which causes the rate
of interest being charged or collected by Lender exceed the Maximum Rate
(hereinafter called the “excess sum”) shall be credited as a payment of
principal. If Borrower notifies Lender in writing that Borrower elects to have
such excess sum returned to Borrower, such excess sum shall be returned to
Borrower. In the event that any such overcharge is discovered after this Note
has been paid in full, then the amount of such excess sum shall be returned to
Borrower together with interest thereon from the date such excess sum was paid
or collected at the same rate as was due Lender during such period under the
terms of this Note. All excess sums credited to principal shall be credited as
of the date paid to Lender.

Time is of the essence hereunder. In the event that this Note is collected by
law or through attorneys at law, or under advice therefrom, Borrower and any
other person liable for payment hereof, to the extent of such liability, hereby
agree to pay all costs of collection, including reasonable attorneys’ fees and
costs (including charges for paralegals and others working under the direction
or supervision of Lender’s attorneys) and all sales or use taxes thereon,
whether or not suit is brought, and whether incurred in connection with
collection, trial, appeal, bankruptcy or other creditor’s proceedings or
otherwise.

Borrower authorizes Lender, from time to time, to debit any account that
Borrower may have with Lender in the name of Borrower, for any payment of
principal or interest past due hereunder for the amount of such payment of
principal or interest. Exercise of this right shall be optional with Lender and
the provisions of this paragraph shall not be construed as releasing Borrower
from the obligation to make payments of principal or interest according to the
terms hereof. Borrower shall have no right of setoff against the Lender under
this Note or any instrument securing this Note.

The remedies of Lender as provided herein shall be cumulative and concurrent,
and may be pursued singularly, successively, or together, at the sole discretion
of Lender. No act of omission or commission of Lender, including specifically
any failure to exercise any right, remedy or recourse, shall be deemed to be a
waiver or release of the same, such waiver or release to be effected only
through a written document executed by Lender and then only to the extent
specifically recited therein. A waiver or release with reference to any one
event shall not be construed as continuing, as a bar to, or as a waiver of
release of, any subsequent right, remedy or recourse as to a subsequent event.

Borrower, for itself and its successors and assigns, hereby: (a) expressly
waives any presentment, demand for payment, notice of dishonor, protest, notice
of nonpayment or protest, all other forms of notice whatsoever, and diligence in
collection;

 

4



--------------------------------------------------------------------------------

(b) agrees that Lender, in order to enforce payment of this Note against them
shall not be required first to institute any suit or to exhaust any of its
remedies against any Borrower or any other person or party or to attempt to
realize on the collateral for this Note.

BORROWER AND ANY OTHER PERSON LIABLE FOR PAYMENT HEREOF, BY EXECUTING THIS NOTE
OR ANY OTHER DOCUMENT CREATING SUCH LIABILITY, WAIVE THEIR RIGHTS TO A TRIAL BY
JURY IN ANY ACTION WHETHER ARISING IN CONTRACT OR TORT, BY STATUTE OR OTHERWISE,
IN ANY WAY RELATED TO THIS NOTE. THIS PROVISION IS A MATERIAL INDUCEMENT FOR
LENDER’S EXTENDING CREDIT TO BORROWER AND NO WAIVER OR LIMITATION OF LENDER’S
RIGHTS HEREUNDER SHALL BE EFFECTIVE UNLESS IN WRITING AND MANUALLY SIGNED ON
LENDER’S BEHALF.

Borrower acknowledges that the above paragraph has been expressly bargained for
by Lender as part of the loan evidenced hereby and that, but for Borrower’s
agreement and the agreement of any other person liable for payment hereof,
Lender would not have extended the loan for the term and with the interest rate
provided herein.

If more than one party shall execute this Note, the term “Borrower”, as used
herein, shall mean all parties signing this Note and each of them, who shall be
jointly and severally obligated hereunder. In this Note, whenever the context so
requires, the neuter gender includes the feminine and/or masculine, as the case
may be, and the singular number includes the plural.

Cross-Default and Cross-Collateralization of Rate Management Agreements and Rate
Management Obligations. “Rate Management Agreement” means any agreement, device
or arrangement providing for payments which are related to fluctuations of
interest rates, exchange rates, forward rates, or equity prices, including, but
not limited to, dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants, and any agreement pertaining to equity derivative transactions (e.g.,
equity or equity index swaps, options, caps, floors, collars and forwards),
including without limitation any ISDA Master Agreement between Borrowers and
Lender or any affiliate of Fifth Third Bancorp, and any schedules, confirmations
and documents and other confirming evidence between the parties confirming
transactions thereunder, all whether now existing or hereafter arising, and in
each case as amended, modified or supplemented from time to time. “Rate
Management Obligations” means any and all obligations of Borrowers to Lender or
any affiliate of Fifth Third Bancorp, whether absolute, contingent or otherwise
and howsoever and whensoever (whether now or hereafter) created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefore), under or in connection with (i) any and
all Rate Management Agreements, and (ii) any and all cancellations, buy-backs,
reversals, terminations or assignments of any Rate Management Agreement. If
Borrowers enter into a Rate Management Agreement, Borrowers promise to promptly
pay all Rate Management Obligations, and

 

5



--------------------------------------------------------------------------------

perform all of the covenants and obligations under the Rate Management
Agreements. Any default under the Rate Management Agreements or failure to pay
the Rate Management Obligations when due shall be a default under this Note. The
payment and performance of this Note, the Rate Management Agreements and Rate
Management Obligations are all secured by the Mortgage and other security
agreements.

IN WITNESS WHEREOF, Borrower has caused this Note to be executed in its name on
the day and year first above written.

THE UNDERSIGNED ACKNOWLEDGES THAT THE LOAN EVIDENCED HEREBY IS FOR COMMERCIAL
PURPOSES ONLY AND NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES.

 

“BORROWER” DEER VALLEY FINANCIAL CORP., a Florida corporation By:  

/s/ Steve Lawler

  John Steven Lawler, as its   Chief Financial Officer and Secretary

(CORPORATE SEAL)

DEER VALLEY CORPORATION, a Florida corporation By:  

/s/ Steve Lawler

  John Steven Lawler, as its   Chief Financial Officer and Secretary

(CORPORATE SEAL)

DEER VALLEY HOMEBUILDERS, INC., an Alabama corporation By:  

/s/ Steve Lawler

  John Steven Lawler, as its   Chief Financial Officer and Secretary

(CORPORATE SEAL)

 

6



--------------------------------------------------------------------------------

STATE OF ALABAMA

COUNTY OF                     

The foregoing instrument was acknowledged before me this      day of April,
2013, by John Steven Lawler, as Chief Financial Officer and Secretary of DEER
VALLEY FINANCIAL CORP., a Florida corporation, on behalf of the corporation.

 

         Personally known    

 

         Driver’s License (St.:          )

         Other Identification Produced

                                                 

                                                 

    Notary Public    

 

 

   

Print or type name of Notary

 

   

(SEAL)

STATE OF ALABAMA

COUNTY OF                     

The foregoing instrument was acknowledged before me this      day of April,
2013, by John Steven Lawler, as Chief Financial Officer and Secretary of DEER
VALLEY HOMEBUILDERS, INC., an Alabama corporation, on behalf of the corporation.

 

         Personally known    

 

         Driver’s License (St.:          )

         Other Identification Produced

                                                 

                                                 

    Notary Public    

 

 

   

Print or type name of Notary

 

   

(SEAL)

STATE OF ALABAMA

COUNTY OF                     

The foregoing instrument was acknowledged before me this      day of April,
2013, by John Steven Lawler, as Chief Financial Officer and Secretary of DEER
VALLEY CORPORATION, a Florida corporation, on behalf of the corporation.

 

         Personally known    

 

         Driver’s License (St.:          )

         Other Identification Produced

                                                 

                                                 

    Notary Public    

 

 

   

Print or type name of Notary

 

   

(SEAL)

This instrument was made, executed and delivered outside the State of Florida
and no Florida Documentary Stamp Tax is due hereon in accordance with F.A.C.
12B-4.053(35)

 

7